DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 29 June 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/357,756 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 29 June 2022 is acknowledged and entered.  Following the amendment, claims 14, 16 and 24 are amended.    
Currently, claims 14-17 and 19-24 are pending, and claims 14-17, 19-22 and 24 are under consideration. Claim 23 is withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
The rejection of claim 24 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/29/2022 and 7/8/2022 are acknowledged and have been considered.  A signed copy is attached hereto.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is indefinite and confusing for the limitation "wherein the recombinant IL-12 polypeptide comprises: a. … and a recombinant or synthetic human IL-12 sequence" because it is unclear what “the recombinant IL-12 polypeptide comprises … a synthetic human IL-12” is meant; for example, does it mean “recombinant” = “synthetic”?  If so, why are both “recombinant” and “synthetic” recited (“a recombinant or synthetic human IL-12").  The metes and bounds of the claim, therefore, cannot be determined.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 17, 19, 20, 22 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Comer et al. (US 2010/0330046, 12/30/2010), and Clinical Trial NCT01295827 (2/15/2011), for the reasons of record set forth in the last Office Action mailed on 4/22/2021, and 12/30/2021. 

Claims 14-17, 19-22 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Comer et al. (US 2010/0330046, 12/30/2010), and Clinical Trial NCT01295827 (2/15/2011), as applied to claims 14, 17-20, 22 and 24 above, and further in view of Capon et al., (US5,116,964, 5/26/1992; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 4/22/2021, and 12/30/2021. 

Applicants argument filed on 29 June 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
With respect to the amendment claim 14 (further specify the identity of the IL-12), as discussed previously, Comer teaches an IL-12 fusion protein encompassing both IL-12 subunits and comprising the amino acid sequence of SEQ ID NO:3.  Comer’s IL-12 fusion protein of SEQ ID NO:3 comprises the present IL-12 subunits of SEQ ID NO: 5 and 6 with 100% sequence identity; thus, meets the structural limitations of claim 14.  
At pages 6-7 of the response, the applicant argues that the Office has not provided sufficiently-articulated reasoning to combine the therapeutic agents taught in Comer and the Clinical Trial, as Comer has no teaching or suggestion of using anti-PD1 to supplement IL-12, likewise, the Clinical Trial is completely silent about using cytokines, let alone IL-12, in an anti-PD1 therapy; thus, there is no rational underpinning to support the Office's conclusion that these two agents should be combined; that both agents "can be used for treating cancer", that alone cannot form the basis for combining these two agents,  as prior to the present application, over one thousand clinical trials regarding "melanoma" had already started, and none combine local administration of IL-12 with an anti-PD1 therapy for treatment of melanoma, therefore, there is no basis from the prior art that would motivate a skilled artisan to combine IL-12 with an anti-PD1 therapy for treatment of melanoma out of these numerous possibilities, let alone using the specific administration modes recited in the subject claims; to conclude otherwise would be impermissible hindsight.   
This argument is not persuasive for the following reasons: first, if any reference had taught combining local administration of IL-12 with an anti-PD1 therapy for treatment of melanoma, the claims would have been rejected under 35 U.S.C. 102 (anticipation); and the instant rejection is the obviousness type of rejection.  Additionally, applicant's argument is  against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Comer teaches the use of IL-12 for cancer treatment including treating melanoma, and NCT01295827 teaches the use of an anti-PD-1 antibody for cancer treatment including treating melanoma; therefore, it would have been obvious to one skilled in the art to combine the two for cancer treatment.  According to MPEP, "[I]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06, I.).  Therefore, applicants argument that alone (both agents can be used for treating cancer) cannot form the basis for combining these two agents is incorrect; and the argument of impermissible hindsight does not apply here.  
At pages 7-8 of the response, the applicant argues that there is no reasonable expectation of success for combining local IL-12 administration and systemic anti-PD1 administration based on the cited references; that Comer teaches away from combining local IL-12 administration with systemic administration of another immune stimulator like anti-PD 1: i) IL-12 alone was a potent immune stimulator that could reverse the immunosuppressive environment of a tumor; ii) tumor suppression was a local rather than a systemic effect ("...mesenchymal stromal cells (MSC) modified to produce IL-12 suppressed the growth of murine 4T1 breast cancer cells and B 16 melanoma cells when implanted adjacent to the tumor, but not when implanted at distant sites"); and iii) systemic immune de-suppression led to severe toxicity; thus, according to Comer, a skilled artisan would not expect systemic anti-PD1 administration to help local IL-12 therapy because i) the immunosuppressive environment would have already been reversed by IL-12; ii) systemic administration would contribute little to local tumor suppression; and iii) systemic stimulation of immune system would result in toxicity, rather than a therapeutic benefit. Rather than motivating a skilled artisan, Comer's teaching directly contradicts the rationale for adding systemic anti-PD1 administration (i.e., systemic stimulation of the immune system) to local IL-12 therapy.
This argument is not persuasive because it is unclear what the logic is for that there is no reasonable expectation of success for combining local IL-12 administration and systemic anti-PD1 based on the cited references, since both are well known for cancer treatment.  Additionally, applicants interpretation of the prior art teachings is incorrect: regarding point i), while IL-12 is a potent immune stimulator that could reverse the immunosuppressive environment of a tumor, such does not indicate that IL-12 alone is necessarily sufficient for cancer treatment; regarding point ii), the art merely indicates the local tumor suppression effect by IL-12, and it by no means indicates that tumor suppression in general is a local rather than a systemic effect; and regarding point iii), again, the art merely indicates the toxicity of IL-12 when systemically administered (but not systemic administration in general), which further supports the local use of IL-12 for cancer treatment.  Further, most of anti-cancer agents are administered systemically.  Thus, applicants arguments are not scientifically sound, and there is nothing in Comer constituting “teaches away” as argued.  In fact, Comer teaches that one approach that has received considerable attention is stimulation of anti-tumor responses with immunomodulatory cytokines, alone or in combination with other agents, and one of the most promising cytokines for tumor immunotherapy is IL-12 (page 1, [0005], for example).
At pages 8-9 of the response, the applicant argues that applicant disagrees with the Office's data interpretation with respect to the specification gliorma data, which is faulty in that it cherry-picks a narrow, arbitrary time window as evidence of an overall trend; and following the Office's logic, no combination therapy could ever show fully synergistic effect, because at around day 38 (see the red line in the Figure below) both single agent groups displayed about 40% additional survival compared to PBS control, bringing the so called "additive effect" to 120%, a level that is mathematically impossible to beat; that it is more accurate to instead look at the overall trend, and it is thus logical to interpret the data based on the "length of time" at each survival rate, the combination therapy achieved an extension of time, compared to PBS control, that was more than those of both single agent groups combined. 
This argument is not persuasive for the reasons of record.  It is unclear what the Office's logic is, which would render no combination therapy could ever show fully synergistic effect, as synergy has been shown in many cases.  The issue is not what logic to apply, rather, the issue is that the data are not scientifically convincing for synergy.  The mere fact that the data may be interpreted differently or in doubt strongly suggests that the data do not show clear synergy.  Additionally, as discussed previously, the argued synergy has no support for statistical significance in the specification.  Nowhere in the specification is synergy for IL-12 and PD1 antibody therapy ever mentioned or hinted (even though statistical analysis was performed for Fig. 9, and p=0.0064 when comparing the PBS control vs the combination of IL-12 and anti-PD-1 antibody), while synergy is mentioned for systemic IL-12 treatment with systemic CTLA-4 blockade (“We already observed a weak synergistic effect when we combined systemic IL-12 treatment with systemic CTLA-4 blockade”; page 25, lines 11-12).  As such, mere argument is unpersuasive.  
At page 9 of the response, the applicant argues, citing the Rich reference, that Fig. 9 is an example of a standard Kaplan-Meier (K-M) survival curve, which is one art-recognized method for comparing K-M curves is to compare the median survival rate; and "Survival at different time points can also be obtained and compared between curves. Studies will often include 2- or 5-year survival percentages for the survival curves within the text, If both curves pass through the 50 percentile mark, the median survivals for each curve can be quickly compared. This is done by drawing a vertical line from where the curve crosses the 50% down to the time axis"; that, by this method, in Fig. 9 of the subject application, the 50% survival rate for the combined treatment (which is demonstrated to be statistically significant, p = 0.0064) is at approximately 70 days post injection. In comparison, the 50% survival rates for the PBS control, the anti-PD1 only group, and the IL-12 only group are at approximately 35 days, 41 days, and 46 days post injection, respectively, demonstrating synergy for the combined treatment in the glioma context.   
This argument is not persuasive because when any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section (37 C.F.R. 1.132).  In addition, it is noted that Fig. 9 is based on a mouse glioma model, thus, the alleged synergy would not support a method of treating melanoma (elected) as claimed.  
At pages 9-10 of the response, the applicant argues that although the specification data relates to glioma cells, a skilled artisan would be able to test such combination therapies in melanoma based on this teaching without undue experimentation; that as with the standard test for enablement, there is no requirement for applicant to provide a working example; and that the combination treatments are therefore sufficiently described in the specification, and a synergistic effect for melanoma. 
This argument is not persuasive because the issue is not enablement here (whether a skilled artisan would be able to test), rather, it is the prior art rejection.  While usually there is no requirement for applicant to provide a working example, synergy represents unexpected result, which is unpredictable, especially in cancer treatment, as different cancers respond to therapeutic agents differently.  Therefore, factual evidence is required.  
At page 10 of the response, the applicant argues, regarding lack of indication in the specification that there is synergy for combined treatments of IL-12 and PD1, that at median survival of the combination therapy, there is a synergistic response to the combined treatment; and questions this requirement by the Office, and requests that the Office provide specific legal basis for requiring that the specification must use the word "synergy" in order for Applicant to argue that the claimed invention results in synergistic results as evidence of non-obviousness.
This argument is not persuasive for the reasons of record and above.  Once again, the issue is that the specification does not provide clear evidence of synergy, and applicants argument is not persuasive.  Additionally, the examiner never indicated that the specification must use the word "synergy" is a requirement.  It is the unconvincing data plus the fact that synergy is mentioned for other data, but not for the claimed; and statistical analysis was performed for Fig. 9 (p=0.0064 when comparing the PBS control vs the combination of IL-12 and anti-PD-1 antibody), but no synergy is indicated; all of which further hint the possible lack of synergy for the claimed methods.  
At pages 10-11 of the response, the applicant argues with respect to the previously-discussed post-filing data of Quetglas et at., the Office seemingly entirely dismisses the evidence provided by the reference, alleging that the "evidence in specification is not commensurate in scope with the claims", and the IL-12 in Quetglas is not a fusion construct, therefore it is not an equal comparison; that the amended claims encompass recombinant IL-12 polypeptides with and without an Fc fusion; and the data presented in the specification and in Quetglas describes recombinant IL-12 proteins with and without Fc fusion; therefore, the treatments described by Quetglas et at. (i.e., including a locally-provided IL-12 recombinant polypeptide) are well within the scope of the claims; that, again, as discussed above, Applicant notes that the specification does not need to describe the invention as providing synergy in order to use synergistic results to demonstrate non-obvious unpredictability; and   that the data presented in Quetglas is complementary to the data shown in Figs. 7 and 9 in the specification in the glioma model, and Fig. 10 for the melanoma model.
This argument is not persuasive for the reasons of record and above.  Once again, the present application does not clearly describe synergy of the combination of IL-12 and anti-PD-1 antibody; and the data are questionable, which is not supported by statistical analysis for synergy (while p=0.0064 when comparing the PBS control vs the combination of IL-12 and anti-PD-1 antibody is specified (Fig. 9)).  Further, once again, even if said synergy were present, the evidence presented in the specification would not be commensurate in scope with the claims.  The IL-12 in the present claims is human IL-12, whereas the IL-12 used in the experiment of Fig. 9 is mouse IL-12, which is based on a mouse glioma model, whereas the claimed method also encompasses treating melanoma (currently elected); and the claimed methods also encompass the use of the combination of IL-12 and the anti-CTLA-4 antibody, in which no synergy is demonstrated.  Furthermore, with respect to the Quetglas reference, the teachings differ from the claimed method in the following ways: first, unlike the present invention where human IL-12 protein is administered, Quetglas uses a different therapy: a virotherapy, i.e., a cytolytic but nonreplicative viral vector system based on Semliki Forest virus that encodes IL12 (SFV-IL12) is administered, which represents a gene therapy (abstract, for example).  Further, unlike the present invention where human IL-12 protein is administered, Quetglas’s IL-12 (and the anti-PD-1 antibody) is murine IL-12, and is not a fusion protein (as encompassed in the present claims).  Therefore, the Quetglas reference does not represent the closest art, especially in view of the cited prior art references; and does not support the alleged synergy and the claimed invention.    

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/10/22